Citation Nr: 0318171	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 20 percent disabling, to include the 
issue of entitlement to restoration of a 30 percent 
evaluation for dysthymia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the 30 percent disability rating assigned for 
the veteran's dysthymia to a noncompensable evaluation.  The 
veteran subsequently perfected a timely appeal regarding that 
issue.  He also repeatedly contended that a disability rating 
in excess of 30 percent was warranted.  During that stage of 
the appeal, the RO issued a Statement of the Case (SOC) in 
December 1996.

In a Supplemental Statement of the Case (SSOC) issued in 
March 1997, the RO granted an increased evaluation of 20 
percent for the veteran's service-connected dysthymia.  The 
veteran subsequently continued to express disagreement with 
the disability rating assigned.  Thereafter, in a March 2001 
SSOC, the RO denied entitlement to an evaluation in excess of 
20 percent for dysthymia.


REMAND

The Board believes that the veteran is seeking both 
restoration of a 30 percent evaluation for his service-
connected dysthymia and an increased evaluation for that 
disability.  Although this issue has been characterized by 
the RO solely as an increased-rating claim, the Board notes 
that the restoration claim also appears to have been 
specifically adjudicated by the RO.  In particular, the Board 
notes the December 1996 SOC and the March 1997 SSOC, in which 
the RO specifically cites to provisions of law applicable to 
that issue, including 38 C.F.R. §§ 3.344 and 3.105 (2002).  

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum dated in July 2002: 

1.  Make arrangements for the veteran to be 
afforded an orthopedic examination.  Send the 
claims folder to the examining physician for 
review.  The examiner should be advised that he or 
she must review the claims folder, and that it 
would be particularly helpful if he or she would 
familiarize themselves with the various medical 
opinions in the record regarding the etiology of 
the veteran's back complaints.  In particular, the 
examiner should note those opinions suggesting that 
the veteran's back complaints have always been 
somatic in nature and representative of a 
psychiatric disorder, and those opinions suggesting 
that the veteran's back complaints represent a 
physical disability.  Any diagnostic tests and 
studies deemed necessary by the examiner should be 
conducted.  The examiner should conduct a thorough 
examination of the veteran's back and spine, and 
provide a diagnosis of any pathology found.  As to 
any disability found on examination, the examiner 
should specifically comment on the etiology of that 
disability.  The examiner should comment on whether 
it is at least as likely as not that any back 
disability found on examination is related to the 
veteran's in-service complaints of back problems.  
The examiner should also comment on the extent, if 
any, to which the veteran's current back complaints 
represent manifestations of a psychiatric disorder.

2.  Make arrangements for the veteran to be 
afforded a psychiatric examination.  Send the 
claims folder to the examining physician for 
review.  All tests and studies deemed helpful by 
the examiner should be conducted in conjunction 
with the examination.  The examiner should address 
the presence or absence of the manifestations 
described in the rating criteria with respect to 
impairment due to his service-connected dysthymia.  
The examiner should also utilize the diagnostic 
criteria set forth in DSM- IV and assign a GAF 
score consistent with DSM- IV.  An explanation of 
the GAF score assigned and the rationale for all 
opinions expressed by the examiner should be 
clearly explained.  The examiner should also be 
asked to specifically discuss whether the veteran's 
back complaints constitute manifestations of a 
psychiatric disorder.  The examiner should discuss 
any pertinent medical opinions that have been 
previously offered regarding the existence of a 
relationship between the veteran's back complaints 
and his psychiatric disability, expressing 
agreement or disagreement therewith and giving 
reasons for such agreement or disagreement.

The veteran's claims folder was forwarded to a VA medical 
facility in December 2002.  However, the veteran failed to 
report for the scheduled examinations.

A review of the veteran's claims folder reveals that 
notification of the scheduled December 2002 VA examinations 
was not sent to his most recent address of record.  For this 
reason, the Board believes that the veteran should be 
provided with an additional opportunity to appear for the 
requested examinations.

Furthermore, the Board notes that, in a statement dated in 
June 1998, the veteran indicated that he was unable to travel 
to the VA Medical Centers (VAMCs) in Houston, Texas, or 
Shreveport, Louisiana.  He requested that he therefore be 
provided with VA examinations at the outpatient clinic in 
Lufkin, Texas.  Shortly thereafter, the veteran was advised 
by the RO that the VA outpatient clinic in Lufkin did not 
have the facilities to perform a compensation and pension 
examination, and that any examination would have to be 
scheduled at the VAMC in Shreveport.  A VA Form 119, Report 
of Contact, reflects that the veteran was contacted by 
telephone in December 1998 in order to ascertain his 
willingness to go to the VAMC in Shreveport.  He indicated 
that he had just injured his back and was unable to move.  He 
stated that he could not make the trip to Houston or 
Shreveport, due to his injury and travel problems.  The 
veteran was advised that he would be contacted again in 
several days.  Although an attempt was made to contact him by 
telephone again several days later, there was no answer.  
During a subsequent conversation in February 1999, the 
veteran reasserted that he was unable to travel to Houston or 
Shreveport due to back problems and transportation problems.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  In light of this duty, 
the Board believes that, if the necessary examinations cannot 
be conducted at the outpatient clinic in Lufkin, Texas, an 
attempt should be made to arrange for the veteran to be 
provided with fee basis examinations at the most convenient 
location possible.

The Board notes in passing that, although we believe that the 
veteran should be afforded an additional opportunity to 
appear for a VA examination, we must also caution the veteran 
concerning his own responsibility to cooperate with VA in 
this matter.  The U.S. Court of Appeals for Veterans Claims 
has held that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As discussed above, under regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board has 
been conducting evidentiary development of appealed cases 
directly.  However, on May 1, 2003, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the General Counsel precedent opinion, it appears 
that the Board retains the authority to conduct evidentiary 
development in appeals, so long as the claimant waives 
initial review of that evidence by the agency of original 
jurisdiction.  However, as discussed in detail above, the 
Board believes that it may be necessary in this case to 
provide the veteran with fee basis examinations.  At this 
time, the Board does not have the ability to arrange for this 
type of examination.  Thus, under the circumstances, the 
Board believes that the most appropriate action would be to 
remand the veteran's case to the RO so that the necessary 
arrangements can be made.

Also, as noted above, the veteran reported in December 1998 
that he had just injured his back and that he was planning to 
see a private physician.  In light of the medical evidence of 
record suggesting a connection between his service-connected 
dysthymia and his back complaints, the Board finds that the 
records of that treatment should be obtained and associated 
with the claims folder.

Accordingly, this case is remanded for the following action:

1.  The RO should request that the appellant 
to provide a list of the names and addresses 
of all doctors and medical care facilities 
who have treated him for psychiatric or back 
problems since January 1998, including but 
not limited to the physician who treated him 
for a "ruptured disc" in December 1998.  
The veteran should be provided with release 
forms and asked that a copy be signed and 
returned for each health care provider 
identified.

2.  The RO should make arrangements for the 
veteran to be afforded an orthopedic 
examination.  If such an examination cannot 
be scheduled at the VA outpatient clinic in 
Lufkin, Texas, an attempt should be made to 
arrange for an examination on a fee basis.  
The RO should ensure that notification of 
the requested examination is sent to the 
veteran's most recent address of record.  
The veteran's claims folder must be provided 
to the examiner for review.  The orthopedic 
examiner should be advised that he or she 
should review the claims folder, and that it 
would be particularly helpful for the 
examiner to be familiar with the various 
medical opinions in the record regarding the 
etiology of the veteran's back complaints.  
In particular, the examiner should note 
those opinions suggesting that the veteran's 
back complaints have always been somatic in 
nature and representative of a psychiatric 
disorder, and those opinions suggesting that 
the veteran's back complaints represent a 
physical disability, such as degenerative 
disc disease.  Any diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner should 
conduct a thorough examination of the 
veteran's back and spine, and provide a 
diagnosis of any pathology found.  As to any 
disability found on examination, the 
examiner should specifically comment on the 
etiology of that disability.  The examiner 
should comment on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any back disability found 
on examination is related to the veteran's 
in-service complaints of back problems, or 
whether such a relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
examiner should also comment on the extent, 
if any, to which the veteran's current back 
complaints represent manifestations of a 
psychiatric disorder.

3.  The RO should also make arrangements for 
the veteran to be afforded a psychiatric 
examination.  If such an examination cannot 
be scheduled at the VA outpatient clinic in 
Lufkin, Texas, an attempt should be made to 
arrange for an examination on a fee basis.  
The RO should again ensure that notification 
of the requested examination is sent to the 
veteran's most recent address of record.  
The veteran's claims folder must be provided 
to the examiner for review.  The psychiatric 
examiner should address the presence or 
absence of the manifestations described in 
the rating criteria with respect to 
impairment due to his service-connected 
dysthymia.  The examiner should also utilize 
the diagnostic criteria set forth in DSM-IV, 
and assign a GAF score consistent with that 
manual.  An explanation of the GAF score 
assigned and the rationale for all opinions 
expressed by the examiner should be clearly 
explained.  The examiner should also be 
asked to specifically discuss whether the 
veteran's back complaints constitute 
manifestations of a psychiatric disorder.  
The examiner should discuss any pertinent 
medical opinions that have been previously 
offered regarding the existence of a 
relationship between the veteran's back 
complaints and his psychiatric disability, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.

4.  The RO should review all of the evidence 
of record, including any evidence that has 
been received since the June 2002 SSOC was 
issued.  The RO should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.

5.  Once the foregoing has been completed, 
the RO should readjudicate the issue of 
entitlement to an increased evaluation for 
dysthymia, currently evaluated as 20 percent 
disabling, to include the issue of 
entitlement to a restoration of a 30 percent 
evaluation for dysthymia.  If the decision 
remains unfavorable, the RO should issue an 
SSOC, and the veteran and his representative 
should be afforded time in which to respond.  
The veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



